Citation Nr: 1015045	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for a kidney disorder 
to include as due to type II diabetes mellitus.

3.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the Veteran's claim for service 
connection for type II diabetes mellitus, a kidney disorder 
and rheumatoid arthritis.  The Veteran disagreed and 
perfected an appeal.

In June 2007 and December 2008 decisions, the Board remanded 
the claims for further procedural and evidentiary 
development.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was in 
Vietnam.

2.  A preponderance of the competent medical and other 
evidence of record does not establish that the Veteran's type 
II diabetes mellitus is related to his active duty service.

3.  A preponderance of the competent medical and other 
evidence of record does not establish that the Veteran's 
kidney disorder is related to his active duty service.

4.  A preponderance of the competent medical evidence of 
record establishes that the Veteran has no diagnosed 
rheumatoid arthritis.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for type II diabetes, 
to include as due to exposure to herbicides, is not 
warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307 (2009).

2.  Entitlement to service connection for a kidney disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  Entitlement to service connection for rheumatoid 
arthritis is not warranted.  38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he was onboard an 
aircraft which landed and took-off from an airfield in 
Saigon, Republic of Vietnam, in or about June 1965.  He seeks 
service connection for type II diabetes based on the 
presumption provided in 38 C.F.R. § 3.307(a)(6)(iii) (2009).  
He also seeks service connection for a kidney disorder, to 
include loss of a kidney, which he claims was caused by the 
diabetes.  Finally, he seeks service connection for 
rheumatoid arthritis.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims on 
two occasions for further procedural and evidentiary 
development.  Specifically, in a June 2007 remand, the Board 
ordered VBA to ask the Veteran in writing to identify all 
medical treatment he received since retirement and to take 
steps to obtain those records for inclusion in the Veteran's 
VA claims folder.  The June 2007 remand also requires VBA to 
contact the Air Force and request that they determine whether 
it can be shown whether the Veteran was in Vietnam.  Finally, 
VBA was also directed to provide the Veteran with a medical 
examination.  In the June 2008 remand, VBA was directed to 
contact the National Personnel Records Center (NPRC) or other 
appropriate entity to determine the itinerary of "MATS 
Special Airlift SARD Nr 1882." 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
With regard to the June 2007 remand, the Board observes that 
the Veteran was asked in a June 2007 letter to identify all 
medical treatment he received since retirement.  A September 
2007 request from VBA to NPRC evidences the attempt by VBA to 
determine why the Veteran was awarded the Vietnam Service 
Medal (VSM) and whether the Veteran ever served in-country in 
Vietnam.  Finally, the record shows that the Veteran was 
informed in an August 2008 letter that he had failed to 
appear for a medical examination and that one was being 
rescheduled for August 26, 2008.  Records indicate the 
Veteran failed to appear for that medical appointment.  With 
regard to the December 2008 remand, the record indicates that 
VBA contacted the Air Force Historical Research Agency in 
August and October 2009 regarding whether the flight 
identified by the Veteran ever stopped over in Saigon in June 
1965.  

After review of the entire record, the Board finds that VBA 
has substantially complied with both the June 2007 and the 
December 2008 remand orders.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Veteran was informed in letters dated February and May 
2004, and June 2007 that in order to substantiate his claims 
for service connection, the evidence must show a current 
disability, an injury or disease during service, and a 
connection between the current disability and the in-service 
injury or disease.  The June 2007 letter also informs the 
Veteran that to substantiate his claim for secondary service 
connection the evidence must show evidence that a service-
connected disability caused or aggravated a current 
disability.  In letters dated May 2006 and June 2007, the 
Veteran was informed of how VA determines a disability rating 
and an effective date as required by the Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran was further notified in all letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claims, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

With regard to VA's duty to assist, the record shows that the 
RO has obtained the Veteran's service treatment records and 
all VA medical records pertaining to the Veteran's claim.  As 
noted above, the Veteran was notified of a scheduled medical 
examination pertaining to his service connection claims on 
two separate occasions.  The evidence also shows that the 
Veteran failed to report to either examination.

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims.  He has failed to 
do so. See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Board 
additionally notes that the Veteran was informed in an August 
18, 2008, letter of the consequences of failure to appear at 
the medical examination.  

In addition, VBA informed the Veteran in a December 2009 
letter that efforts to recover records indicating his flight 
to Southeast Asia landed in Vietnam were unsuccessful and 
informed him of the specific information he needed to provide 
in order to assist in obtaining supporting information.  VA 
has further assisted the Veteran throughout the course of 
this appeal by providing him and his representative with 
statements of the case which informed them of the laws and 
regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran is represented by a service 
representative and has chosen in writing not to present 
evidence and testimony before a Veterans Law Judge.  



Entitlement to service connection for type II diabetes 
mellitus to include as due to exposure to herbicides.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). The Secretary has determined that type II 
diabetes mellitus is connected to exposure to herbicides.  
See 38 C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran served for more than 20 years in the U.S. Air 
Force.  He contends that in June 1965, he travelled to 
Southeast Asia aboard an Air Force transport.  He stated in 
an October 2004 statement that "I was physically on the 
ground in Vietnam . . . we landed in Saigon twice."  He 
asserts that the presumption that he was exposed to 
herbicides applies because of his presence in Vietnam.  The 
Board will address the elements of service connection.

With regard to element (1), the medical records include an 
April 2004 Agent Orange examination in which the examiner 
determined that the Veteran had type II diabetes mellitus.  
Thus, element (1) is satisfied.


With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  With 
respect to disease, the Veteran served on active duty between 
September 1951 and October 1971.  There is no indication that 
diabetes existed in service or was manifested within the one-
year presumptive period after service found in 38 C.F.R. 
§ 3.309(a). Indeed, the medical evidence first indicates a 
diagnosis of diabetes in about April 2004.  Earlier claims 
filed by the Veteran do not indicate he was suffering from 
diabetes.  Thus, the Board finds that there is no evidence of 
any diabetic disease occurring during the Veteran's active 
duty.

The evidence concerning injury is the crux of this claim.  
The injury alleged is direct contact with Agent Orange.  The 
Veteran alleges that he landed on two occasions in Saigon on 
board Air Force aircraft.  He has provided travel orders 
which show that he was to travel to Travis Air Force Base, 
California, no later than June 25, 1965, for travel on "MATS 
Special airlift SARD Nr 1882."  Several efforts have been 
made to determine whether there are documents supporting the 
Veteran's contention that he landed in Vietnam.  The record 
establishes, however, that NPRC and the Air Force Historical 
Research Agency were not able to find documents which 
indicate whether the Veteran's flight actually landed in 
Vietnam.

The Board observes that in the March 2010 formal brief, the 
Veteran's representative requests that the Board provide the 
Veteran with a benefit of doubt regarding the fact of landing 
in Vietnam.  Under 38 U.S.C.A. § 5107(b), VA is to consider 
the entire record and when there is "an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant."  
However, the doctrine of benefit of the doubt is not 
applicable based on "pure speculation or remote 
possibility" and "is not a means of reconciling actual 
conflict or a contradiction in the evidence."  See Fagan v. 
Shinseki, 573 F.3d 1282 at 1287 (Fed. Cir. 2009), citing 
38 C.F.R. § 3.102.  

In this case, the positive evidence includes the statements 
of the Veteran indicating that he in fact landed in Vietnam 
and the travel orders indicating that he travelled during the 
period when he claims he landed in Vietnam.  Also favoring 
the Veteran are the statements contained in the Air Force 
Historical Research Agency responses:

The histories of the 62nd Airlift Wing, while 
showing that aircraft did fly to Bangkok, do not 
show them stopping off in Vietnam during those 
flights.  The histories of the 1501st Airlift Wing 
did note that their C-130 aircraft did stop in 
Saigon before flying on to Bangkok, but your letter 
did not state what type of aircraft the veteran 
claimed to be flying in, so we hesitate to certify 
that this supports his claim.  The histories of the 
1502nd Airlift Wing also note going to both Bangkok 
and Saigon, but not all of them did so in the same 
trip, while others did so.  See August 2009 
response.

The Special Airlift Requirement Directive (SARD) 
number does appear to be authentic, and we did find 
SARD numbers that were close to 1882; 
unfortunately, we could not locate which unit used 
SARD 1882 in 1965.  There were a number of Military 
Air Transportation Service (MATS) units in 
existence, and a number of them did fly to Thailand 
and stop off in Vietnam.  However, our entire 
collection is arranged by Air Force unit (ie., 
squadrons, groups, wings, divisions, numbered air 
forces, commands, etc.), and without knowing which 
unit flew the veteran in and out of Vietnam, we 
cannot verify if this particular SARD made stops in 
Vietnam.  The most likely units, the 62nd, 1501st, 
and 1502nd Airlift Wing histories were consulted, 
but SARD 1882 was not listed.  

See October 2009 response.

Thus, Air Force documents show that some MATS flights from 
Travis Air Force Base with an ultimate destination of Bangkok 
did first stop in Vietnam before proceeding to Thailand.

The negative evidence includes the Veteran's own interest in 
claiming that he was on the ground in Vietnam.  The Court has 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this 
case, as discussed above, the Veteran would not prevail if he 
does not receive the presumption of exposure to Agent Orange; 
the Veteran has consistently sought service connection by way 
of the presumed exposure.  The Board finds that the Veteran's 
statement's probative value is diminished because he did not 
respond to several requests asking for specific information 
regarding the flight he claims landed in Vietnam.  
Specifically, he never reported the type of aircraft or its 
operating unit.

The Board further observes that the Air Force Historical 
Research Agency was not able to determine whether SARD 1882 
landed in Vietnam.  The Agency apparently researched the most 
likely units and determined that none had a flight "SARD 
1882."  That said, however, there has been no issue raised 
about the authenticity of the orders provided by the Veteran 
which indicate that he was to travel as a member of "Project 
TOP Dog XXXV," and the Veteran has provided documents that 
show TOP DOG was an air campaign supporting operations in 
Vietnam.  Other records in the Veteran's service personnel 
folder show he was part of a TOP DOG unit assigned in 
Thailand.

Another document from the Veteran's service personnel folder 
indicates the Veteran was separated from service on August 
18, 1965, at "Korat Air Base Thailand, Hq CTTC," and 
entered service on August 19, 1965, at Korat Air Base in 
Thailand.  A citation contained in copies of the Veteran's 
service record states that the Veteran was awarded the Air 
Force Commendation Medal and was assigned as the 
"Noncommissioned Officer in Charge Special Actions and 
Assignments, Base Personnel Activity, 6234th Combat Support 
Group, Korat Air Base, Thailand, from 30 June 1965 to 8 
October 1965."  Other service record documents, including 
performance reports, indicate that the Veteran performed 
personnel duties at Korat Air Base.  There is nothing in the 
Veteran's service medical records or service personnel 
records in evidence that indicate he was transported to or 
from Vietnam.

In sum, the evidence in support of the Veteran's contention 
that he landed in Vietnam shows that the Veteran was ordered 
to travel to Korat Air Base, Thailand, on an Air Force METS 
flight on or about June 25, 1965, that the number of that 
flight appears to be authentic to Air Force historians, and 
that some MATS flights did stop first in Vietnam on their way 
to Thailand.  The evidence against his contention is that 
there is no record of the specific Air Force flight indicated 
in the Veteran's orders, there is no other evidence the 
Veteran stopped in Vietnam, and the Veteran has not provided 
specific information about the flight.  In other words, the 
only truly positive evidence that the Veteran stopped in 
Vietnam is his general claim that he did so.  As noted above, 
the benefit of the doubt rule "is not a means of reconciling 
actual conflict or a contradiction in the evidence."  See 
Fagan supra.  For that reason, the Board declines to apply 
the benefit of the doubt rule in this case.

For the reasons stated above, the Board finds that the 
evidence showing that the Veteran landed in Vietnam is 
outweighed by the evidence that he did not land there.  Thus, 
the Veteran does not qualify for the presumption of exposure 
to herbicides provided in 38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(6)(iii) (2009).  Accordingly, the Board 
finds that element (2) is not satisfied for either an injury 
or disease and further finds that the claim fails on that 
basis.  

Entitlement to service connection for a kidney disorder to 
include as due to type II diabetes mellitus.

The relevant law and regulations pertaining to service 
connection - in general are stated above and will not be 
repeated here.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has contended that he has a kidney disorder that 
was caused by or aggravated by his diabetes condition.  The 
Board will address the claim under both a direct and 
secondary theory.

Direct

As indicated above, in order to establish service connection 
or service-connected aggravation for a present disability, 
the evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

In this case, the evidence includes an April 2004 VA 
examiner's notation that the Veteran had "decreased kidney 
function."  Element (1) is therefore satisfied.

Concerning element (2), the Board has reviewed the Veteran's 
service treatment records and has determined that none 
include any reference to treatment or complaint of a 
condition involving the Veteran's kidneys, and no medical 
evidence in the record shows such a condition within one year 
of the Veteran's discharge from active duty service.  Indeed, 
the Veteran has not contended that his condition was incurred 
during service.  In addition, the Board notes that decreased 
kidney function is not among the diseases presumed to be due 
to exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2009).

For those reasons, the Board finds that the Veteran's claim 
for entitlement to service connection for a kidney disorder 
under a direct service connection theory is not warranted.


Secondary

As discussed above, the evidence shows a diagnosed kidney 
disorder; Wallin element (1) is therefore satisfied.  The 
Board has just found that the Veteran is not entitled to 
service connection for type II diabetes mellitus, thus Wallin 
element (2) is not satisfied in relation to the diabetes.  
The Board does note that the Veteran is service connected for 
two conditions: residuals of a laceration of the nose and a 
laceration of the left hand.  For purposes of Wallin, those 
conditions satisfy element (2).

Wallin element (3) requires medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  In this case, the 
Veteran has only contended that his kidney condition is 
related to his diabetes condition.  He has never claimed it 
was caused or aggravated by either of his current service-
connected disabilities.  The record does not contain any 
medical evidence showing his service-connected disabilities 
caused his decreased kidney function.  For those reasons, the 
Board finds that Wallin element (3) is not satisfied and 
further finds that the Veteran's claim fails on a secondary 
basis.

Entitlement to service connection for rheumatoid arthritis.

Analysis

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board has reviewed the medical evidence of record and has 
not found any evidence of a diagnosis or assessment of 
rheumatoid arthritis by a medical practitioner.  The 
Veteran's cursory statements that he has rheumatoid arthritis 
are not probative.  There is nothing in the evidence to show 
he has the training or other qualifications to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, the Board finds that Shedden element (1) is 
not satisfied, and that the claim fails for this reason.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus to include as due to exposure to herbicides is 
denied.

Entitlement to service connection for a kidney disorder to 
include as due to type II diabetes mellitus is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


